UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF l934 ULURU Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 41-21186569 (State of Incorporation or Organization) (IRS Employer Identification No.) 4452 Beltway Drive, Addison, Texas 75001 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each classis to be registered COMMON STOCK PAR VALUE $. THE AMERICAN STOCK EXCHANGE If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. þ If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: Not applicable Securities to be registered pursuant to Section 12(g) of the Act: None - 1 - Item 1.Description of Registrant’s Securities to be Registered. Information with respect to the Common Stock, par value $0.001 per share (the “Common Stock”), of the Registrant is incorporated by reference to the section captioned “Description of Securities” in Post-Effective Amendment No. 1 to the Registrant’s registration statement on Form SB-2 (No. 333-139417) as filed with the Securities and Exchange Commission on May 3, 2007, any amendments to such registration statement filed subsequently thereto, and any form of prospectus filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended, in connection with such registration statement. Item 2.Exhibits. Under the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The American Stock Exchange, Inc., and the securities registered hereby are not being registered pursuant to Section 12(g) of the Exchange Act. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. ULURU Inc. Dated: July 25, 2007 By: /s/ Terrance K. Wallberg Terrance K. Wallberg Vice President and Chief Financial Officer - 2 -
